Per Curiam.
The plaintiff’s intestate was killed while repairing a belt.
The plaintiff alleges that, by reason of a defect in a pulley, the clothes of the decedent were caught and he was drawn into the machinery and killed.
There was but little evidence to show how the accident happened.
The burden is on the plaintiff to establish negligence of the defendant which led to the injury.
The deceased was engaged in an employment in which there ivas obvious danger, requiring much care, on his part, to avoid injury.
We think there is a want of evidence to show negligence on the part of the defendant, and that, from the few facts that appear in the testimony, it is more reasonable to conclude that the deceased failed to take proper care for his own safety.
The rule to show cause should be made absolute.